75 U.S. 489 (____)
8 Wall. 489
PARISH ET AL.
v.
UNITED STATES.
Supreme Court of United States.

*490 Mr. A.L. Merriman, for the appellant; Mr. T.L. Dickey, Assistant Attorney-General, contra.
Mr. Justice FIELD, after stating the facts, delivered the opinion of the court, as follows:
Upon the facts found by the Court of Claims, it is difficult to perceive upon what ground the contractors can urge any claim for damages against the government. The contract with New Orleans erased, superseded all other proposed contracts. No other had any validity. The action of Magruder, until the approval of the Secretary of War, was merely initiatory to a contract. He could not bind the United States in any way.
If the claimants had any objections to the provisions of the contract they signed, they should have refused to make it. Having made it, and executed it, their mouths are closed against any denial that it superseded all previous arrangements.
The case of Gilbert & Secor v. United States,[*] is one much stronger than this. There it was insisted that the act of Congress, under which the secretary acted in making a contract with Gilbert & Secor, was itself an acceptance of certain proposals presented by them, and that, taken in connection with the proposals, it constituted a contract binding on the government. The secretary made with the parties a contract requiring, in one particular, different kind of materials from those originally proposed; but this court held that the parties were bound by the contract signed, and could not claim any compensation for the difference in value between the materials used and those proposed.
*491 But, independent of any consideration respecting the character of the contract, it nowhere appears that the claimants suffered any damages from the supposed injury alleged. They did not offer to deliver any ice at New Orleans, and it is not shown that they secured any for such delivery, or, if they secured any, that they were unable to part with it at prices as remunerative as those they might have obtained at New Orleans.
The appeal is frivolous, and the decree of the court below is
AFFIRMED.
NOTES
[*]  Supra, 358.